t c memo united_states tax_court jaynelle k bell petitioner v commissioner of internal revenue respondent docket no filed date jaynelle k bell pro_se kelley a blaine and catherine j caballero for respondent memorandum findings_of_fact and opinion buch judge respondent issued a notice_of_deficiency determining a deficiency of dollar_figure plus additions to tax under sec_6651 of dollar_figure and under sec_6651 of dollar_figure with respect to jaynelle k bell’s federal income_tax for after concessions the issues remaining for consideration are whether ms bell is liable for the additions to tax under sec_6651 for failure to timely file a tax_return and sec_6651 for failure to timely pay the amount shown as tax on the return we hold that subject_to certain limitations she is findings_of_fact before the year in issue ms bell was a partner in a law firm at some point in the mid-2000s ms bell discovered that two of her partners were embezzling money from the law firm and filing false income_tax returns as a result ms bell did not timely file her and income_tax returns because she did not want to file returns based on incorrect information instead she sent the internal_revenue_service irs a check for dollar_figure to cover her and tax_liabilities ms bell testified that she sent correspondence with the check explaining why she was not filing her returns and stating that the dollar_figure was for her future tax_liabilities the irs credited the dollar_figure check to ms bell’s account on date unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar according to the irs account transcript for ms bell’s taxable_year the irs received her form_1040 u s individual_income_tax_return on date the copy of ms bell’s return that was admitted into evidence bears her signature and is dated date the return states that ms bell prepared the return herself and she listed dollar_figure on line estimated_tax payments and amount applied from return the return claimed an overpayment of dollar_figure and ms bell requested that dollar_figure of the overpayment be applied to her estimated_tax the account transcript also reflects that dollar_figure should be applied to ms bell’s tax_liability the irs received ms bell’s form_1040 on date again the return was self-prepared however inconsistent with what she reported on her return ms bell left line estimated_tax payments and amount applied from return blank ms bell’s return showed an overpayment of dollar_figure that she requested be applied to her estimated_tax the irs processed ms bell’s return on date and issued her a refund of dollar_figure corresponding to the amount on her return that she had requested be applied to her estimated_tax ms bell received the refund check and deposited it on date now we come to the year before us ms bell testified that she mailed her return her return and an extension request for her return in the same envelope in date however as previously stated irs records show that the irs received ms bell’s return on date the form_4340 certificate of assessments payments and other specified matters for shows that the irs processed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return on date but does not show a return filed by the due_date including extensions for ms bell stated at trial that she did not have a certified mail receipt to show she timely filed her return in date and she did not submit payment for because at that time she believed the irs still owed her dollar_figure the form_4340 also reflects an entry of substitute for return on date however the irs did not introduce a substitute for return for ms bell into the record or claim that one was actually created in date ms bell filed a return however she testified that this was not her original return but rather one she reconstructed in she did not list the dollar_figure on line estimated_tax payments and amount applied from return because at the time she reconstructed the return she had already received the dollar_figure refund check she listed the dollar_figure corresponding to her overpayment that she had asked to be credited to the return showed tax due of dollar_figure after application of the dollar_figure credit ms bell also filed a form 1040x amended u s individual_income_tax_return for in date the irs mailed ms bell a notice_of_deficiency on date the notice was based on the return filed in date the irs made adjustments to ms bell’s income imposed an additional tax under sec_72 for a distribution from a qualified_plan and made other computational adjustments the irs also determined additions to tax under sec_6651 for failure to timely file a tax_return and sec_6651 for failure to timely pay the amount shown as tax on the return ms bell while living in california timely petitioned after concessions by both parties the only issues remaining for decision are whether ms bell is liable for the additions to tax under sec_6651 and i sec_6651 addition_to_tax opinion sec_6651 imposes an addition_to_tax for failing to timely file a federal_income_tax return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent the addition_to_tax under sec_6651 is reduced to if the sec_6651 addition_to_tax for failure to timely pay runs concurrently with the sec_6651 addition_to_tax for purposes of sec_6651 the amount required to be shown on the return is reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return the commissioner bears the burden of production with respect to any penalty or addition_to_tax the taxpayer is not responsible for the addition_to_tax if she shows the lateness is due to reasonable_cause and not due to willful neglect if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is sec_6651 sec_6651 sec_6651 sec_7491 sec_6651 116_tc_438 due to a reasonable_cause the taxpayer can show that she did not act with willful neglect if she can prove that the late filing did not result from a ‘conscious intentional failure or reckless indifference ’ respondent has no record of receiving a timely filed return from ms bell instead respondent maintains that the first return he received for from ms bell was filed in date although ms bell testified that she filed the return timely the irs records show only that it received an extension request for the return in date by showing the absence of any record of having received the return before respondent satisfied his burden ms bell has not provided any evidence other than her testimony to prove that she timely filed her return accordingly we find that the return was filed in under sec_6402 the irs can credit an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and subject_to certain limitations refund any balance to the person instead of requesting a refund a sec_301_6651-1 proced admin regs 99_tc_202 quoting 469_us_241 see estate of moragne v commissioner tcmemo_2011_299 taxpayer can request that the irs credit his overpayment against the estimated_tax for the taxable_year immediately succeeding the year for which the return is filed on her return ms bell requested that dollar_figure be applied to her estimated_tax on her return ms bell made no mention of the dollar_figure overpayment from and requested only that her overpayment of dollar_figure be applied to her estimated_tax as a result the irs mailed a refund check to ms bell for dollar_figure and credited the dollar_figure overpayment against her estimated_tax in accordance with sec_6651 the amount of the addition_to_tax must take into account the dollar_figure overpayment applied to the estimated_tax on the return however the amount required to be shown on the return should not be reduced by dollar_figure because ms bell did not properly apply this overpayment to her estimated_tax on the basis of the above we find that respondent has met his burden of production and because ms bell was not able to prove that the failure_to_file was due to reasonable_cause and not due to willful neglect the addition_to_tax under sec_6651 taking into account the overpayment of dollar_figure is sustained sec_301_6402-3 proced admin regs ii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not due to willful neglect the addition_to_tax is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of as with the addition_to_tax under sec_6651 the addition_to_tax under sec_6651 applies only to the extent there is a balance due as previously addressed the amount of the addition_to_tax under sec_6651 must take into account the dollar_figure overpayment applied to the estimated_tax on the return again the commissioner bears the burden of production with respect to any penalty or addition_to_tax the taxpayer then bears the burden of proving that the sec_6651 sec_6651 sec_7491 failure to timely pay tax was due to reasonable_cause and not due to willful neglect the addition_to_tax for failure to timely pay differs from the addition_to_tax for failure to timely file in that the addition for failure to timely pay is calculated on the amount shown as tax on such return instead of the amount_required_to_be_shown_as_tax on such return the notice_of_deficiency is based on the return ms bell filed in date that return shows an amount due of dollar_figure however the addition_to_tax for failure to timely pay appears to have been calculated by factoring in respondent’s adjustments in the notice_of_deficiency this is not appropriate according to the statute under sec_6651 a return prepared by the secretary under sec_6020 commonly known as a substitute for return may be treated as the return filed by the taxpayer when determining the addition_to_tax for failure to timely pay respondent did not introduce a substitute for return into the record therefore respondent has met his burden for the addition_to_tax for failure to timely pay only to the extent of the net sec_6651 higbee v commissioner t c pincite see 120_tc_163 compare sec_6651 with sec_6651 amount due as shown on ms bell’s return filed in date ms bell failed to prove that her failure to timely pay was due to reasonable_cause and not due to willful neglect accordingly we find that respondent has met his burden of production and because ms bell was not able to prove that the failure to timely pay was due to reasonable_cause and not due to willful neglect the addition_to_tax under sec_6651 taking into account the overpayment of dollar_figure and determined from the return ms bell filed in date is sustained but must be recalculated iii conclusion on the basis of our examination of the record before us and the parties’ arguments at trial we find that respondent met his burden of production with respect to the additions to tax under sec_6651 and and ms bell was not able to prove that either the failure to timely file or the failure to timely pay was due to reasonable_cause and not due to willful neglect accordingly the additions to tax under sec_6651 and are sustained but the additions to tax must be recalculated in accordance with this opinion see 127_tc_200 aff’d 521_f3d_1289 10th cir to reflect the foregoing and the concessions of the parties decision will be entered under rule
